Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 9, 2015

                                     No. 04-14-00788-CV

                          IN THE INTEREST OF J.R. AND T.R.,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00015
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       We grant appellant’s motion for extension of time to file her brief. We order appellant’s
brief due January 27, 2015. Counsel is advised that no further extensions of time will be
granted absent a showing of extraordinary circumstances.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court